Managed Account Series BlackRock U.S. Mortgage Portfolio (the “Fund”) Supplement dated August 28, 2015 to the Summary Prospectus of the Fund This Supplement was previously filed on July 2, 2015. Effective on September 1, 2015, the Fund’s Summary Prospectus is amended as follows: In the section entitled “Purchase and Sale of Fund Shares” in the Fund’s Summary Prospectus for Institutional Shares, the Institutional Shares column of the table is deleted in its entirety and replaced with the following: Institutional Shares Minimum Initial Investment There is no minimum initial investment for employer-sponsored retirement plans (notincluding SEP IRAs, SIMPLE IRAs or SARSEPs), state sponsored 529 collegesavings plans, collective trust funds, investment companies or other pooled investmentvehicles, unaffiliated thrifts and unaffiliated banks and trust companies, each of whichmay purchase shares of the Fund through a Financial Intermediary that has enteredinto an agreement with the Fund’s distributor to purchase such shares. $2 million for individuals and “Institutional Investors,” which, include but are notlimited to, endowments, foundations, family offices, local, city, and state governmentalinstitutions, corporations and insurance company separate accounts who may purchaseshares of the Fund through a Financial Intermediary that has entered into an agreementwith the Fund’s distributor to purchase such shares. $1,000 for investors of Financial Intermediaries that: i) charge such investors a fee foradvisory, investment consulting, or similar services or ii) have entered into anagreement with the Fund’s distributor to offer Institutional Shares through a no-loadprogram or investment platform. Minimum Additional Investment No subsequent minimum. Shareholders should retain this Supplement for future reference. SPRO-MAS-U-0815SUP
